Citation Nr: 1546696	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  13-35 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Counsel




INTRODUCTION

The Veteran had active service from July 1977 to January 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  Decisions were previously issued in April 1998 and April 2010 denying the claim now sought on appeal.  Those earlier claims are being reconsidered pursuant to 38 C.F.R. § 3.156(c) in light of service personnel records received in July 2012.  

The Veteran was scheduled to testified at a hearing before the Board in March 2015, but he did not report for the hearing and did not request a postponement.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

The Veteran contends that he has a psychiatric disorder resulting from a sexual assault during service.  Remand is needed to arrange a new VA examination.  

As he detailed in a March 2012 statement, the Veteran maintains that he was assaulted in October 1977 as he "just got out of bootcamp and was awaiting for my ship to come in."  Another serviceman gave him alcohol and he became intoxicated, after which this person "over powered" him and sexually assaulted him.  This person threatened him not to tell anyone.  After the assault, the Veteran called his brother the next day and told him what happened.  "The matter was not talked about again," because he "just wanted it to go away," but it "never did."  He began drinking more alcohol and started using drugs, including marijuana and heroin.  He "went AWOL twice to escape the memory of what happened," including a trip to California and "jump[ing] ship" in Australia for several months.  He was sent to Miramar NAS for counseling.  

At present, the occurrence of the sexual assault has not been confirmed.  The available service treatment records (STRs) are not expected to document the assault as the Veteran has repeatedly stated that he did not report it.  See AZ v. Shinseki, 731 F.3d 1303, 1306 (Fed. Cir. 2013).  The Board is also unable to review whether the STRs and service personnel records (SPRs) contain markers for the assault.  Those records have been scanned into the Veteran's electronic VA file, but the quality of the archived documents is so poor that the Board cannot accurately review them in their entirety.  This makes it impossible to draw any positive or negative inferences therefrom.  

The state of the scanned files appears immaterial at present, because the record contains other evidence tending to indicate that the event might have occurred.  Specifically, the Veteran's brother wrote in a September 2011 statement that he received a telephone call from the Veteran in October 1977.  "[D]uring our conversation he had advised he had been sexually assaulted by another sailor."  

At present, the Board has no reason to impeach or discount the brother's credibility.  Accordingly, for purposes of this remand, the Board will assume as true that the Veteran was assaulted during service.  See 38 C.F.R. § 20.1100(b) (2015).  On this basis, there are conflicting medical opinions pertaining to whether the Veteran may have a mental health condition resulting from the assault during service.  

In favor of the claim, a private examiner gave a favorable opinion in January 2013.  It appears, however, that this examiner did not fully account for all the relevant facts, because he based the favorable opinion on the Veteran's statements that "nothing happened in his childhood which would contribute to PTSD."  Elsewhere in the record, such as an initial VA Mental Health evaluation in November 2010, the Veteran gave an opposite account of his childhood.  He reported that his childhood "sucked" due to a lot of violence from his father; witnessing his siblings getting beaten; having had his mother die when he was age 10 of cancer; and being raised by babysitters while his mother was alive because she was always working.  He also gave an account of substance abuse beginning during his childhood.  Because the private examiner in January 2013 did not account for these conflicting facts, the opinion, which was based on "nothing" having happened during his childhood, is of questionable probative value.  

The Veteran also underwent VA examinations in December 2010 and October 2013.  Neither of these examiners reached an opinion on the material nexus question at issue.  

In light of this record, a new VA examination is needed to address the complex medical issues raised in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA psychiatric examination.  

Accordingly, the examiner is asked to review the relevant information in the electronic claims file. Then, based on the examination results, the examiner is asked to address each of the following questions:

(a)  Provide a current diagnosis for any and all psychiatric disorders found extant.  If the Veteran does not now have, but previously had any psychiatric condition, when did that condition resolve?

(b)  Did any psychiatric disorder, including PTSD, preexist the Veteran's active service from July 1977 to January 1980? 

(c)  If preexisting his service, did such psychiatric condition worsen (i.e., increase in severity) during service?  If yes, was that worsening due to the natural progress of the disease? 

How certain are you in your answers to questions (b) and (c)?  Would any doctor with the same information reasonably be able to reach a different conclusion?

(d) Notwithstanding your answers to questions (b) and (c), if PTSD is diagnosed, is it at least as likely as not that such disorder was caused or worsened by any stressful event or circumstance of the Veteran's active service, to include an assault that occurred in October 1977?  If you determined that PTSD preexisted service, this should include consideration of whether PTSD was worsened by the in-service assault. 

In answering question (d), the examiner is asked to assume as true that the Veteran was assaulted at that time.  

(e) Notwithstanding your answers to questions (b) and (c), is it at least as likely as not that any diagnosed psychiatric disorder is related to an in-service injury or disease?  If you determined that any condition preexisted service, this should include consideration of whether any current condition represents a continuation of that same condition. 

In answering question (e), the examiner is asked to indicate your agreement or disagreement with a private examiner's opinion from January 2013.  

In answering this question, the examiner is also asked to address the Veteran's own statements regarding the onset and recurrence of his symptoms.  If there is a **medical** reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported, please explain. 

In answering all questions (a) to (e), the examiner is asked to articulate the reasons underpinning his or her conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion. 

If the requested opinions cannot be offered without resorting to speculation, the examiner must explain why a non-speculative opinion cannot be offered.

2.  After completing all actions set forth in paragraph 1, undertake any further action needed as a consequence of the development completed in paragraph 1. 

Then, readjudicate the appeal with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement. 

If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  Then, return the case to the Board for appellate review, if indicated. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




